DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Requirement for unit of invention 
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8 and 25, drawn to a base station device or the base station-based method of transmitting a transmission configuration indication state which is determined according to a selected transmitted beam; and 
Group II, claim(s) 10-12, 14-15 and 17-22, drawn to a user equipment or the user equipment-based method of receiving a transmission configuration indication state to determine a received beam. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of “transmitting (or receiving) a transmission configuration indication (TCI) state”, this technical feature is not a special technical feature as it does not Kwon et al (US Publication No. 2019/0141691).
More specifically, Kwon discloses, 
determin(ing) a Transmission Configuration Indication TCI state according to the selected transmitted beam [¶0117, 0168 and 0176, (access node) updates/determines a TCI table including a TCI state (i.e., TCI state) corresponding to a first RS as (i.e., according to) a new beam], and transmit(ing) the TCI state to the user equipment [¶0117, 0126 and 0134, (the access node) transmits the TCI state via a TCI field in the DCI to UE] (US Prov. App. No. 62,581,293, see ¶0025, 0071 and 0088), as claimed in claims 1 and 25; and 
receive ... a Transmission Configuration Indication state [¶0117, 0126 and 0134, (the access node) transmits the TCI state via a TCI field in the DCI to UE; note that transmitting of the TCI state from the access node to the UE results in the UE receiving the TCI state] (US Prov. App. No. 62,581,293, see ¶0025, 0071 and 0088).

A telephone call was made on 09/15/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on (IFP) 8:30am-6:00pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469